Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Blackman on 1/6/2022. 
The application has been amended as follows: 
1. (Currently Amended) A rocker switch comprising a knob that is configured to rock when an operational input is made, a case that supports the knob, two switches that are provided within the case on opposite end part sides respectively with respect to a middle part of the knob, an urging part that urges opposite end parts of the knob toward a non-operated position, a pair of operation input parts that are provided at positions corresponding to the pair of switches respectively within the case and are configured to turn the respective switches ON/OFF, a pair of fulcrum parts that are provided at spaced apart positions on one of opposite lateral sides of the knob near the middle part of the knob with respect to the pair of operation input parts respectively, and one engagement part that is provided at a position on another of the opposite lateral sides of the knobs substantially at the middle part of the knob and centered between the fulcrum parts, for providing engagement between the knob and the case, wherein the knob is rockably assembled onto the case by the pair of fulcrum parts and the engagement part, and wherein during operation, one of the pair of fulcrum parts, which is positioned on a side opposite to one of the pair of operation input parts that has turned the switch ON/OFF by an operational input being made, serves as a rocking axis of the knob.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to teach or show, alone or in combination, the claimed switch device comprising one engagement part that is provided at a position on another of the opposite lateral sides of the knobs substantially at the middle part of the knob and centered between the fulcrum parts, for providing engagement between the knob and the case.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976. The examiner can normally be reached 10-8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED M SAEED/Primary Examiner, Art Unit 2833